Citation Nr: 0719599	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  97-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for onychomycosis of the 
feet due to cold injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1954 and from November 1954 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2001.  The 
veteran's case was remanded to the RO for additional 
development in February 2004.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran has bilateral onychomycosis that is attributable 
to cold injury sustained during active military service.  


CONCLUSION OF LAW

The veteran has onychomycosis that is the result of injury 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1950 to 
March 1954 and from November 1954 to January 1963.  The 
veteran served in Korea from April 1952 to October 1953.  He 
contends that his currently diagnosed foot disability 
resulted from frozen feet he suffered while serving in Korea.  

The veteran's service medical records are negative for any 
reference to cold injury of the feet.  The veteran's feet 
were reported to be normal at examinations conducted in 
January 1957, December 1962, June 1964, March 1968, April 
1969, and February 1971.

The veteran was afforded a VA examination in May 1997.  He 
reported that he sustained frozen feet while serving in Korea 
from 1952 to 1953.  He said he treated his feet with Epsom 
salt soaks.  He reported that his current complaint was with 
his toenails which he said had a fungus for five to ten 
years.  He denied any treatment for nail fungus.  Examination 
of the veteran's feet revealed that the bilateral big 
toenails and the right little toenail were thick and woody.  
The rest of the toes were normal.  His feet were cool to the 
touch and pedal pulses were one out of four.  The examiner 
diagnosed the veteran with a history of frozen feet and 
onychomycosis of both big toenails possibly secondary to the 
veteran's history of frozen feet in service.  

Private treatment reports dated from March 1994 to March 2003 
reflect that in September 1999 the veteran reported 
chronically cold feet which he attributed to episodes of 
frostbite incurred while he served in Korea.  He had normal 
posterior pedal pulses but a diminished right dorsalis pedis 
pulse and a very difficult left dorsalis pedis pulse.  His 
feet were objectively cool to the touch.  A comprehensive 
two-dimensional (2D) ultrasound and spectral Doppler flow 
studies of the lower extremities revealed no evidence of 
stenoic disease involving the major arteries of the lower 
extremities.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 1992 to October 2006.  In April 
2000 the veteran reported that his lower legs itched and that 
he had cold feet.  He reported a history of frostbite injury 
in Korea.  He said he had poor circulation in his feet.  
Examination revealed fair capillary refill in the toes and 
fine dry flaking skin of the lower legs.  

The veteran testified at a Travel Board hearing in December 
2001.  The veteran testified that he served in Korea from 
1952 to 1953.  He aid he was issued only regular combat boots 
with no insulation and no additional footgear was available.  
The veteran said his feet became numb, swollen, and red while 
he was on guard duty in Korea.  He said he was treated with 
foot soaks in warm water with Epsom salts.  He said he still 
experienced numbness in his feet.  He said he also 
experienced poor nail growth since the frostbite in service.  
The veteran said when he sought treatment for his toenails at 
VA on one occasion they just trimmed his nails.  

The veteran was afforded a VA examination in October 2006.  
The examiner reviewed the veteran's claims file.  The veteran 
reported that his feet froze while he served in Korea in 1952 
to 1953.  He said he worked eight-hour shifts seven days per 
week while in Korea.  He said he was issued combat boots and 
no cold weather foot gear.  He said he sought medical 
treatment and was advised to soak his feet in warm water with 
Epsom salts.  He said his feet were gray/white in color and 
numb.  He said that after warming, there was bilateral foot 
pain.   Examination of the feet revealed onychomycosis of the 
bilateral great toenails.  The examiner opined that the 
veteran's onychomycosis of the feet was at least as likely as 
not caused by cold injury the veteran sustained while 
performing guard duty in the winter of 1952 to 1953.  The 
examiner noted that the rationale for the opinion was based 
on a VA document entitled Cold Injury and Management of Long 
Term Sequelae (1999) which described the late or long-lasting 
sequelae becoming more numerous and often increasing over 
time, among which is fungus infection of the nails 
(onychomycosis).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

After a review of the evidence of record, the Board finds 
that service connection for onychomycosis is warranted.  
Although there is no evidence of any cold injury to the 
veteran's feet documented in the veteran's service medical 
records, the Board notes that the veteran is competent to 
testify about what he experienced with regard to how and when 
the frostbite injury in service occurred, and the symptoms he 
has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The May 1997 VA examiner diagnosed the veteran with 
a history of frozen feet and onychomycosis of both big 
toenails possibly secondary to the veteran's history of 
frozen feet in service.  The VA and private treatment reports 
document complaints of residuals of cold injuries no earlier 
than 1999.  The October 2006 examiner diagnosed the veteran 
with onychomycosis of the bilateral great toenails.  The 
examiner opined that the veteran's onychomycosis of the feet 
was at least as likely as not caused by cold injury the 
veteran sustained while performing guard duty in the winter 
of 1952 to 1953.  While the Board finds it odd that a fungal 
infection first shown so many years after service would be 
related to an in-service cold injury, especially when so many 
examinations over the years had uncovered no foot 
abnormality, the examiner noted that the rationale for the 
favorable nexus opinion was based on a VA document entitled 
Cold Injury and Management of Long Term Sequelae (1999) which 
described the late or long-lasting sequelae becoming more 
numerous and often increasing over time, among which is 
fungus infection of the nails.  Given that the veteran is 
competent to describe the cold injury(ies) he experienced in 
service, and because his history relied on by the examiners 
is uncontradicted, service connection is warranted for the 
veteran's currently diagnosed onychomycosis of the feet.  


ORDER

Entitlement to service connection for onychomycosis of the 
feet due to cold injury is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


